Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a potential” in line 17. This limitation is unclear as “a first potential” and “a second potential” have already been introduced. Each element must be identified with unique and unambiguous language. 
Claim 1 recites “it” in the first line of page 5. Recitation of such a pronoun is unclear as to what the pronoun refers. Specific language should be use to definitively recite the limitations of the claims. 
Claim 9 recite “a first power supply potential”. This limitation is unclear as to if this is the same or a different than the “a first power supply potential” introduced in claim 1. 
Claim 10 recites “a power supply potential.” This limitation is unclear as to if this is the same or a different potential than the “a first power supply potential,” “a second power supply potential” and “a potential” of claim 1. 

Claim 13 recites “the current between the first and second power supply nodes” which lacks antecedent basis. 
Claims 2-20 are also rejected for their dependence on rejected claim 1.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding claim 1, the prior art of record does not teach the following limitations in combination with the entirety of the claim:
a third voltage source;
a second resistor and a first diode connected in series between the third voltage source and said second power supply node, the first diode being connected in such a manner as to have a forward current flowing through it going from the third voltage source to said second power supply node;
a measurement terminal connected to an intermediate node between the second resistor and the first diode.

The following relevant art was found based on the search:
Davis (3,048,779) teaches a circuit for testing a semiconductor diode which is characterized by a condition of high forward current flow and a condition of low forward current flow, said testing 30 circuit comprising a source of direct potential, first and second resistances connected in a series circuit between the terminals of said source, said first resistance having an adjustable tap thereon, means for connecting said diode between said tap and one terminal of said source in a circuit.

Test Procedure for Semiconductor Diodes teaches attention is called to the desirability of keeping the test conditions, such as applied voltages and currents within maximum rating. If the ratings are exceeded, the characteristics of the diode may be permanently altered and subsequent tests vitiated. When particular tests are required to extend somewhat beyond a maximum specified rating, such portions of the test should be made as rapidly as possible and preferably after the conclusion of tests within the maximum specified rating. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN R DICKINSON whose telephone number is (571)272-6183.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571) 272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DUSTIN R DICKINSON/               Examiner, Art Unit 2867        

/GIOVANNI ASTACIO-OQUENDO/               Primary Examiner, Art Unit 2867                                                                                                                                                                                                       6/18/2021